Habió Pittoni, J.
Motion to dismiss the complaint is granted with leave to serve an amended complaint within 10 days after the service of a copy of the order.
The plaintiff, Blanche Schiffman, fell on a public sidewalk in the City of Long Beach. The complaint alleges negligent maintenance by the city, but no allegation of written notice of *831the defective condition of the sidewalk is pleaded, as required by section 256-a of the Charter of the City of Long Beach. Therefore, the complaint must be dismissed. (Ellis v. City of Geneva, 259 App. Div. 502, affd. 288 N. Y. 478; Fullerton v. City of Schenectady, 285 App. Div. 545, affd. 309 N. Y. 701; Skelly v. Village of Port Chester, 6 A D 2d 717; Feinson v. City of Long Beach, 137 N. Y. S. 2d 98.)